Case 0:20-cv-60871-RKA Document 16 Entered on FLSD Docket 07/29/2020 Page 1 of 3



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                             CASE NO. 20-60871-CIV-ALTMAN/Hunt

  ONYX ENTERPRISES INTERNATIONAL CORP.,

         Plaintiff,
  v.

  SLOAN INT’L HOLDINGS CORP. and
  JONATHAN SLOAN,

        Defendants.
  ________________________________/

       ORDER DENYING MOTION TO DEEM SUBSTITUTE SERVICE EFFECTIVE

         The Plaintiff has filed a “Request to Deem Defendant Effectively Substitute Served” (the

  “Motion”) [ECF No. 14]. But the Plaintiff’s Complaint nowhere alleges that the Defendants are

  purposefully evading service—nor has the Plaintiff requested leave to amend. Because Fla. Stat.

  § 48.161(1) is clear that the Defendants’ concealment activities must be identified in the

  Complaint, the Motion is DENIED without prejudice.

         The Plaintiff, Onyx Enterprises (“Onyx”), avers that both defendants—Jonathan Sloan and

  Sloan International Holdings Corporation (Sloan Corp)—are Florida residents. See Complaint

  [ECF No. 1] ¶¶ 5, 7. Sloan Corp, the Complaint says, is incorporated in Florida, and its sole

  registered agent, director, and officer is Jonathan Sloan, a Florida resident. Id. ¶ 9. Both Defendants

  also apparently share the same Florida address. Mot. at 1. Because this address is within a “judicial

  district of the United States,” Federal Rule of Civil Procedure 4(e) applies.

         Under Rule 4(e)(2), a plaintiff may serve a complaint on a defendant in one of several

  ways: (a) by delivering a copy of the complaint and summons to the individual personally; (b) by

  leaving a copy of the complaint and summons at the individual’s dwelling or usual place of abode



                                                    1
Case 0:20-cv-60871-RKA Document 16 Entered on FLSD Docket 07/29/2020 Page 2 of 3



  with someone of suitable age and discretion who resides there; or (c) by delivering a copy of the

  complaint and summons to an agent of the defendant. FED. R. CIV. P. 4(e)(2). The Rule does not

  permit service by certified or electronic mail. Id.

         Rule 4(e)(1), on the other hand, allows for service in accordance with the laws of the state

  in which the federal court sits—here, Florida. Under Florida law, a defendant may substitute

  service if “the defendant is a nonresident or a resident concealing his whereabouts.” Dixon v.

  Blanc, 796 F. App’x 684, 687 (11th Cir. 2020) (citing Fla. Stat. § 48.161(1)). To trigger substitute

  service under § 48.161, though, a plaintiff must “allege in his complaint the ultimate facts bringing

  the defendant within the purview of the statute.” Id. (citing Wiggam v. Bamford, 562 So.2d 389,

  390 (Fla. 4th DCA 1990)) (emphasis added). In other words, “the plaintiff must allege the non-

  residence or concealment of the defendant. If the plaintiff fails to do so or fails to seek leave to

  amend the complaint before attempting substituted service, the complaint is fatally defective and

  subject to dismissal.” Id. (internal citations omitted).

         In its Complaint, Onyx has not alleged that the Defendants are concealing their

  whereabouts. To the contrary, the Complaint avers that, after Onyx put the Defendants on notice

  of the (alleged) infringement, the “Defendants acknowledged receipt of both notices via return

  reply.” Complaint [ECF No. 1] ¶ 67. Nor has Onyx sought leave to amend its complaint to allege

  the Defendants’ concealment—a prerequisite to substitute service under Florida law. See, e.g.,

  Jupiter House, LLC v. Deutsche Bank Nat. Trust Co., 198 So.3d 1122, 1124–25 (Fla. 4th DCA

  2016) (“[T]he plaintiff failed to amend its complaint to allege the requisite allegations to support

  substitute service.”); Moss v. Estate of Hudson by and through Hudson, 252 So.3d 785, 788 (Fla.

  5th DCA 2018) (“When the complaint is devoid of the jurisdictional allegations required for

  substituted service, the defendant cannot be properly served under the substituted service statute.”)



                                                     2
Case 0:20-cv-60871-RKA Document 16 Entered on FLSD Docket 07/29/2020 Page 3 of 3



  (citations omitted); Taverna Opa Trademark Corp. v. Ismail, 2009 WL 1220513, at *1 (S.D. Fla.

  April     30,      2009)     (“Because   the   complaint     lacks   the    necessary     jurisdictional

  allegations, substitute service was not proper. Unfortunately, this deficiency cannot be cured by

  the subsequently filed affidavit, demonstrating the plaintiff’s efforts to locate the defendant.”).

           Because Onyx filed its Complaint on April 29, 2020, the ninety-day deadline for service

  under Rule 4 expired on July 28, 2020. See FED. R. CIV. P. 4. Onyx, however, has not been idle:

  the Motion details nine separate instances in which Onyx—through its process servers—attempted

  to serve the Defendants. See Mot. at 1, 3, 5. This Court is satisfied, in short, that Onyx has been

  diligent in its efforts to serve—and that an extension of the service deadline is therefore warranted.

           For these reasons, then, the Court ORDERS AND ADJUDGES as follows:

        1. Onyx’s Request to Deem the Defendant Served [ECF No. 14] is DENIED without

           prejudice.

        2. Onyx shall, by August 5, 2020, either (i) amend its complaint to satisfy the prerequisites

           of Fla. Stat. § 48.161(1) and file an affidavit outlining the steps it has taken to comply with

           that statute, or (ii) move to stay the case pending service. If the Plaintiff does not comply

           with either option, the Complaint will be dismissed without prejudice and without further

           notice.

           DONE AND ORDERED in Fort Lauderdale, Florida, this 28th day of July 2020.




                                                             _________________________________
                                                              ROY K. ALTMAN
                                                              UNITED STATES DISTRICT JUDGE
  cc:      counsel of record




                                                     3
